Citation Nr: 1313905	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-49 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to spondylolysis and degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran had service in the Marine Corps Reserve, to include a period of active duty for training (ACDUTRA) from April to October 1970 and in August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied service connection for a left knee condition and back pain.  In August 2010, the Veteran clarified that he had intended to file a claim for service connection for a right knee condition and he was not claiming service connection for a left knee condition.  In accordance with the Veteran's intentions, in the September 2010 statement of the case (SOC), the RO addressed the claim for service connection for reactive synovitis of the right knee.  The Veteran perfected an appeal and the issue was certified on appeal.  

While the RO should have issued a new rating decision addressing a claim for service connection for a right knee disorder instead of issuing an SOC, the Veteran has been lead by actions on the part of VA into believing that he had perfected an appeal as to this issue of service connection for his right knee.  Thus, the Board accepts this issue as on appeal.  This is not prejudicial to the Veteran as the RO adjudicated the issue in the SOC.

In a September 2010 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for spondylolysis and degenerative changes of the lumbar spine, effective February 13, 2007, representing a full grant of the benefit sought with respect to the claim for service connection for back pain.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

During the November 2011 hearing, the Veteran indicated that he had been told that there was a relationship between his claimed right knee disorder and his service-connected lumbar spine disability.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the United States Court of Appeals for Veterans Claims (Court) held that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  Id., at 551, citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Similarly, in Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), the Court held that, "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  

When deciding a claim for service connection, the Board must consider all potential bases of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson, 21 Vet. App. at 552 (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, since the Veteran has raised a claim for service connection for a right knee disorder as secondary to his service-connected lumbar spine disability, the Board has recharacterized the issue on appeal as reflected on the title page.

The Veteran submitted additional medical evidence pertinent to the claim for service connection for a right knee disability in November 2010, subsequent to issuance of the SOC.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  However, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional relevant documents.

In November 2012, the Veteran filed a claim for an increased rating of his service-connected spondylolysis and degenerative changes of the lumbar spine.  The claim for a compensable rating for spondylolysis and degenerative changes of the lumbar spine has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further action on the claim on appeal is warranted.  

The Veteran asserts that he has a right knee disorder related to service, in particular, an August 1971 injury.  Service treatment records reflect that the Veteran received treatment for a contusion to the right knee in August 1971.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As an initial matter, the claims file includes a Form DD 214 reflecting that the Veteran had a six month period of ACDUTRA from April to October 1970.  The Form DD 214 indicates that it was not a final discharge.  Service treatment records reflect that the Veteran was examined on August 1, 1971 and found physically qualified for 14 days of ACDUTRA.  On August 21, 1971 he was examined and found physically qualified for release from ACDUTRA.  The examiner indicated that the Veteran's health had not been adversely affected by the 14 days of ACDUTRA terminated on that date; however, an injury to the knee and back in a fall at summer camp was noted.  These service treatment records indicate that, in addition to his period of ACDUTRA from April to October 1970, the Veteran also had a period of ACDUTRA from August 7 to August 21, 1971.  However, there is no indication that attempts have been made to verify specific dates of any additional periods of ACDUTRA and/or INACDUTRA.  On remand, the AMC/RO should undertake appropriate action to verify the dates of all periods of ACDUTRA and/or INACDTURA.

The record also reflects that there are outstanding private treatment records which are potentially pertinent to the claim on appeal.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

During the November 2011 hearing, the Veteran testified that he was receiving current treatment for his claimed right knee disorder from his private chiropractor.  While treatment records from this chiropractor, dated from May 2000 to June 2007 have been associated with the claims file, the November 2011 testimony indicates that more recent records are available.  The Veteran indicated during the hearing that his chiropractor had mentioned a relationship between his knee and back disorders.  On remand, additional treatment records from this chiropractor should be requested.  

The Veteran also testified that he saw Dr. W. at the Northern Illinois University Medical Facility after an in-service injury to the right knee in August 1971.  He stated that he saw this physician off and on for the next two to three years, but added that records from this physician no longer existed.  He added that another physician from this facility, Dr. B. had submitted two letters which had eventually led to his discharge from service.  He added that he continued to receive treatment through the University for at least three years after discharge from service.  

The claims file includes letters from Dr. B. dated in September 1971 and February 1972, as well as January 1972 and January 1973 letters from Dr. W.  While the Veteran indicated that treatment records from Dr. W. were not available, as the claim is being remanded, the AMC/RO should attempt to obtain any available treatment records (including records from other providers) from the Northern Illinois University Health Center.  

The Veteran was afforded a VA examination to evaluate his claimed right knee disorder in June 2010.  He gave a history of injuring his right knee as a result of being thrown around in a landing craft in August 1971, for which he received bandaging of skin lacerations.  The Veteran denied having any problems with his knee since the August 1971 incident; however, his current complaints included slight stiffness, mild pain, and a feeling of fatigue if on his feet for too long.  He stated that he noticed slight pain if on his feet for too long, which was relieved with rest.  He reported taking various over the counter medications for other conditions, but denied any medication specifically for the knee.  Right knee X-ray revealed suprapatellar tenderness suspicious for joint effusion.  The diagnosis was right knee reactive synovitis.  The examiner noted that the Veteran stated that his right knee was not an issue and, since the incident, had been fine.  Therefore, the examiner opined that there was less than a 50 percent probability that the condition was related to service.  

In August 2010, the RO requested an addendum opinion from the VA examiner, noting that, while the examiner stated that the Veteran had reported that his right knee was not an issue, the examiner had, nevertheless, rendered a diagnosis regarding the right knee.  The examiner was asked to provide an updated medical opinion with rationale.  The RO further asked the examiner to provide an opinion as to whether the right knee condition was related to the Veteran's back disorder.  

In a September 2010 addendum, the examiner stated that the Veteran stated that his knees had not been a problem since the incident; therefore, it was less than a 50 percent probability that his knee condition was service-connected.  

Although the Veteran reported to the VA examiner in June 2010 that he had not had problems with his right knee since the August 1971 incident, he subsequently reported to his private physician in September 2010 that he had consistently complained of right knee pain since his August 1971 injury.  That private physician rendered a diagnosis of knee pain of unclear etiology.  Most recently, the Veteran reported during the November 2011 hearing that he had had knee problems since his in-service knee injury.  However, the Board further notes that clinical evaluation of the lower extremities was normal in November 1971 and March 1972 and a September 1973 VA examination report reflects that the Veteran reported that his right knee did not bother him much.  The right knee was described as symptom free on VA examination in September 1973.  

Because VA undertook to provide a VA examination to evaluate the claimed right knee disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the claim is being remanded for other reasons, in light of the assertion of a relationship between the claimed right knee disorder and the service-connected lumbar spine disability, and the Veteran's recent reports of right knee problems since service, the claims file should be returned to the June 2010 VA examiner to provide a supplemental medical opinion.  

The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the June 2010 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

The Board further finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  While the Veteran was provided an April 2007 VCAA letter which advised him of the information and evidence necessary to substantiate his claim for service connection for a left knee disorder, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the corrected claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate agency, to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Marine Corps Reserve.

2.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a right knee disorder, to include as secondary to spondylolysis and degenerative changes of the lumbar spine.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from (1) the Veteran's private chiropractor, D.M.M, dated since June 2007 and (2) any available records from the Northern Illinois University Health Center, dated since September 1971.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the June 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder had its clinical onset during or is related to any in-service disease, event, or injury during active service, to include a period of ACDUTRA, or is related to an injury incurred during a period of INACDTURA.   

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder was caused or aggravated by service-connected spondylolysis and degenerative changes of the lumbar spine.  

In rendering the requested opinion, the examiner should specifically consider the August 1971 injury, as documented in the service treatment records.  He should also consider the Veteran's recent reports of right knee problems since service (as made during private treatment in September 2010 and during the November 2011 hearing).  However, such reports should be considered in the context of the other evidence of record, including the normal clinical evaluations of the lower extremities on examination in November 1971 and March 1972, the September 1973 VA examination report reflecting that the Veteran reported that his right knee did not bother him much and that the knee was symptom free at that time, and the statements made during the June 2010 VA examination.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examiner's report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



